Citation Nr: 0020757	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  00-14 181	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on November 23, 1998; a Notice of 
Disagreement was received by VA in June 1996; and the veteran 
retained his attorney in January 1999, within one year of the 
date of the Board's decision.

2.  On January 19, 1999, the veteran and his attorney entered 
into a contingent attorney fee agreement, which provided that 
20 percent of past-due benefits were to be paid by the VA to 
the veteran's attorney.

3.  A May 2000 RO rating decision granted a 70 percent 
evaluation for post-traumatic stress disorder (PTSD) between 
November 15, 1995 and May 6, 1996 and a 100 percent 
evaluation for PTSD between May 7, 1996 and May 9, 2000, and 
this decision resulted in past-due benefits being payable to 
the veteran.



CONCLUSION OF LAW

The requirements for payment of attorney fees from past-due 
benefits by the VA pursuant to the terms of the January 1999, 
attorney fee agreement for the receipt of additional 
compensation for the assignment of a 70 percent evaluation 
for PTSD between November 15, 1995 and May 6, 1996 and a 100 
percent evaluation for PTSD between May 7, 1996 and May 9, 
2000, have been met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.609 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a Notice of 
Disagreement pertaining to that decision dated on or after 
November 18, 1988, and (3) the retention of counsel not later 
than one year after the date of the Board's decision.  See 38 
U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In this case, the Board issued a decision on November 23, 
1998 which affirmed the RO's May 1996 rating decision which 
had denied an evaluation in excess of 50 percent for the 
veteran's PTSD.  The record reflects that a Notice of 
Disagreement to the RO's May 1996 rating decision was 
received by the RO in June 1996.  Thereafter, veteran and his 
attorney entered in to an attorney fee agreement to represent 
him in his claim for VA benefits.  At that time, the veteran 
was appealing the November 1998, BVA decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In May 1999, the Court issued an Order vacating the Board's 
November 1998 decision.  After those proceedings, the Board 
remanded the case to the RO in December 1999, and after 
additional development, a May 2000 rating decision granted a 
70 percent evaluation for PTSD between November 15, 1995 and 
May 6, 1996 and a 100 percent evaluation for PTSD between May 
7, 1996 and May 9, 2000.  By letter dated in June 2000, the 
veteran and his attorney were informed that past-due benefits 
resulting from this award had been computed as $71,550.00 and 
that $14,310.00, or twenty percent of the past-due benefits, 
had been withheld as the maximum attorney fee payable, 
pending a determination by the Board as to the issue of 
attorney fees.

Based on this evidence, the Board finds that the January 
1999, attorney fee agreement satisfied the eligibility 
requirements under 38 U.S.C.A. § 5904(c) and 38 C.F.R. 
§ 20.609(c).  In this case, the Board promulgated a final 
decision that denied the benefit sought in November 1998, a 
Notice of Disagreement pertaining to that decision was 
received by the RO after November 18, 1988, and the fee 
agreement was properly and timely executed.  The Board 
further observes that the total fee (excluding expenses) 
required in the agreement does not exceed 20 percent of the 
total amount of past-due benefits awarded, the amount of the 
fee is contingent on whether the claim is resolved in a 
manner favorable to the veteran, and, as reflected in the 
RO's June 2000 letter, the award of past-due benefits 
resulted in payment to the veteran from which a fee may be 
deducted.  See 38 C.F.R. § 20.609(h)(1).

Under the law, the Board may order a reduction in the fee 
called for in the agreement if the Board finds that the fee 
is "excessive or unreasonable."  Matter of Fee Agreement of 
Smith, 4 Vet. App. 487, 492 (1993), vacated in part on other 
grounds sub nom.  In re Wick, 40 F.3d 367 (Fed. Cir. 1994); 
Matter of the Fee Agreement of Vernon, 8 Vet. App. 457, 459 
(1996).  The Board notes that under 38 C.F.R. § 20.609(f), 
fees that total no more than 20 percent of any past-due 
benefits awarded will be presumed to be reasonable.  The 
Board concludes that the fee agreed to in the fee agreement 
involved in this case is, on its face, neither excessive nor 
unreasonable.  See Matter of Fee Agreement of Smith, 4 Vet. 
App. at 492. 

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits relating to 
an earlier effective date for the award of a total evaluation 
for service-connected disability are met concerning the past-
due benefits.  Past-due benefits is defined in 38 C.F.R. § 
20.609(h)(3) as

[a] nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . . , or an 
appellate court.

In this case, the proper amount of the past-due benefits is 
the lump sum payment representing the total amount of 
recurring cash payments stemming from the award of additional 
compensation for the 70 and 100 percent evaluations for PTSD 
between the effective date of the award, i.e., November 15, 
1995, and the date of the rating decision that awarded 
benefits, i.e., May 9, 2000.  Thus, the attorney is entitled 
to payment of 20 percent of the amount of the award for the 
veteran's disability evaluation that accrued between the 
appropriate dates.  See 38 C.F.R. § 20.609(h)(3)(i) (1999).  

Payment of monetary benefits based, as here, on an award of 
an increased evaluation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  See 38 U.S.C.A. § 5111(a) 
(West 1991); 38 C.F.R. § 3.31 (1999).  Hence, the actual 
payment of monetary benefits was effective from December 1, 
1995, as the veteran and his attorney were advised by the 
previously noted correspondence from the RO.



ORDER

Eligibility for payment of attorney fees directly by VA to 
the veteran's attorney is established, and the attorney 
should be paid 20 percent of the veteran's past-due benefits 
awarded the veteran for the grant of additional compensation 
for the assignment of a 70 percent evaluation for PTSD 
between November 15, 1995 and May 6, 1996 and a 100 percent 
evaluation for PTSD between May 7, 1996 and May 9, 2000.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals



 


